SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT, dated August 25, 2008 (the “Agreement”), by
and between FUTURE NOW GROUP, INC. (the “Company” or “Seller”), a Nevada
corporation, having an address at 61 Unquowa Rd, Fairfield, CT 06824 and Alan
Hall, an individual having an address at ________________ (the “Buyer” or
“Investor”).


WHEREAS, the Seller desires to sell 555,556 shares of the Company’s Common Stock
(the “Common Stock”) and issued common stock purchase warrants (the “Warrants”)
to the Buyer and the Buyer desires to purchase said Common Stock and Warrants;


WHEREAS, both the Buyer and the Seller desire to set forth in this Agreement all
of the terms and provisions that will govern this transaction and their legal
rights hereunder; and


NOW, THEREFORE, in consideration of the mutual promises made by each party to
the other, and for other good and valuable consideration more particularly
defined below, it is agreed as follows:


1.  Purchase and Sale. The Seller hereby sells and the Buyer hereby purchases
555,556 newly issued Common Stock of the Company. The consideration for the
Common Stock to be issued to the Buyer includes the payment of $100,000
representing a purchase price of $0.18 per share (whether by check or wire
transfer, in either case, in immediately available funds). In addition to the
555,556 shares, upon receipt of the purchase price of $100,000 as provided
herein, the Seller shall also issue Warrants to purchase 277,778 shares of
Common Stock. The Warrants expire five years from their issuance date and shall
have an exercise price of $036 The Form of Warrant is provided under Exhibit A
hereto.
 
The Common Stock and Warrants of the Company being bought and sold pursuant to
this Agreement, are sometimes hereinafter referred to as the “Security” or
“Securities”. The entire purchase price is due and payable upon the execution
and delivery of this Agreement, and shall be paid by certified check, or by wire
transfer in immediately available funds, made payable to the order of the
Seller. Simultaneous with the execution and delivery of this Agreement and upon
receipt of the purchase price therefore in readily available fund, the Seller
shall cause the certificates representing the Securities, together with fully
executed and duly endorsed stock powers, to be delivered to Buyer, Buyer’s
designated agent or to the Company’s transfer agent, as the Buyer shall
authorize and instruct. The date on which the Seller shall receive the purchase
price and the Buyer shall receive the Securities and all other conditions to
closing shall have occurred or been duly waived shall constitute the “Closing
Date.”


2.   Representations of the Seller. In connection with the issuance of the
Common Stock, the Company herein, warrants and represents to the Buyer that, as
of the Closing Date:


2.1 Issuance of Common Stock. When issued hereunder, the Common Stock will be
validly issued, fully paid and non-assessable, and free and clear of all liens,
encumbrances, and restrictions on transfer or preemptive rights, charges and
claims of every kind.


2.2 Organization and Authority of the Company; Subsidiaries. The Company is a
corporation duly organized, validly existing and in corporate good standing
under the laws of the State of Nevada, and has the requisite power and authority
to own all of its properties and assets and to carry on its business as it is
now being conducted.
 
1

--------------------------------------------------------------------------------


 
2.3 Authorization. The Company has taken or will take all corporate action
required to make all the obligations of the Company reflected in the provisions
of this Agreement. Except as otherwise indicated in the preceding sentence, the
issuance of the Common Stock will not require any further corporate action and
will not be subject to preemptive rights of any present or future stockholders
of the Company which have not been waived in writing. This Agreement constitutes
the valid and binding obligation of the Company, enforceable in accordance with
its terms, except as enforcement hereof may be limited by bankruptcy,
insolvency, moratorium or other similar laws relating to or affecting the rights
of creditors generally and subject to the fact that equitable remedies are
discretionary and may not be granted by a court of competent jurisdiction.
 
2.4 No Default. The execution, delivery and performance of this Agreement, the
Common Stock of the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not constitute a default under
any of the terms, conditions or provisions of the Certificate of Incorporation
or By Laws of the Company, each as amended or restated as of the date hereof, or
any material contract, agreement or arrangement to which the Company is a party
or by which it is bound.
 
2.5 Capital Stock of Company. The authorized capital stock of the Company
consists of 900,000,000 shares of Common Stock, 50,000,000 shares of Preferred
Stock, both $.001 par value per share, of which 77,963,953 Common Stock and no
Preferred Stock shares are currently issued and outstanding. All of the current
outstanding shares of capital stock of the Company have been duly authorized,
are validly issued and are fully paid and non assessable. Refer to the Company’s
regulatory filings for the fully diluted ownership profile.
 
2.6 Compliance with Laws. The Company holds all material licenses, approvals,
certificates, permits and authorizations necessary for the lawful conduct of its
business and is in material compliance with all applicable federal, state and
local laws, rules, regulations and ordinances. The Company has all franchises,
permits, licenses, and any similar authority necessary for the conduct of its
business, the lack of which could materially and adversely affect the business,
properties, prospects or financial condition of the Company. The Company is not
in default in any material respect under any such franchise, permit, license or
other similar authority.
 
2.7 Litigation. There is no action, suit, proceeding at law or in equity,
arbitration or administrative or other proceeding by or before (or to the best
knowledge, information and belief of the Company any investigation by) any
governmental or other instrumentality or agency, pending, or, to the Company’s
knowledge, information and belief, threatened against or affecting the Company,
or any of its properties or rights which could materially and adversely affect
the right or ability of the Company to carry on its business as now conducted,
or which could materially and adversely affect the condition, whether financial
or otherwise, or properties of the Company.
 
2.8 Intellectual Property. The Company’s intellectual property rights (“IP
Rights”) are sufficient to carry on the business of the Company as presently
conducted or contemplated. The Company has exclusive ownership of or exclusive
license to use all of its IP Rights and it has obtained any licenses, releases
or assignments necessary to use all third parties’ intellectual property rights
in works embodied in its products or services and material to the conduct of its
business. The Company has taken all reasonable measures to protect and preserve
the security, confidentiality and value of its IP Rights. Neither the present
nor contemplated business activities, IP Rights or products of the Company
infringe upon or misappropriate any rights to the intellectual property of any
third party. The Company has not received any notice or other claim from any
person asserting that any of the Company’s present or contemplated activities or
IP Rights infringe, misappropriates or may infringe or misappropriate any rights
to a third party's intellectual property. The Company is not aware of any
infringement by or misappropriation of others of its IP Rights in any of its
products, technology or services, or any violation of the confidentiality of any
of its proprietary information. To the Company’s knowledge, the Company is not
making unlawful or unauthorized use of any intellectual property of any past or
present employees or consultants of the Company.
 
2

--------------------------------------------------------------------------------


 
2.9 No Material Omissions. Neither this Agreement, the Common Stock, nor any
information document or certificate furnished to the Buyer by or on behalf of
the Company contains any untrue statement of a material fact, and none of this
Agreement, or such other documents and certificates omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading.
 
3.    Representations of the Buyer. The Buyer, in order to induce the Seller to
enter into this Agreement and consummate the purchase contemplated herein,
warrants and represents to the Seller as follows:


(a) That, except as may be expressly set forth in this Agreement, the Seller has
made no representations or warranties to the Buyer, written or oral, upon which
the Buyer is relying in order to consummate the purchase of the Securities under
this Agreement.


(b) The Buyer acknowledges that the Buyer has independently investigated the
Company's business, financial conditions, current state of affairs, planned
business and other matters necessary in order for the Buyer to make an informed
decision to purchase of the Securities.


(c) The Buyer represents that the funds provided for this purchase are either
separate property of the Buyer, other property over which the Buyer has the
right of control, or are otherwise funds as to which the Buyer has the sole
right of management.


(d) This Agreement and all representations, warranties and statements made
herein are true, complete and correct in all material respects.


(e) This Agreement is a legally binding obligation of the Buyer in accordance
with its terms.


(f) The Buyer hereby expressly represents to the Seller that Buyer has relied
upon his/her own legal counsel, accountant and other professionals to advise
him/her in connection with the purchase of the Securities and consummation of
the transactions contemplated under this Agreement.


(g) The Buyer recognizes that the purchase of Securities involves a high degree
of risk and is suitable only for persons of adequate financial means who have no
need for liquidity in this investment in that (i) the Buyer may not be able to
liquidate the investment in the event of an emergency; (ii) transferability is
limited; and (iii) in the event of a disposition, the Buyer could sustain a
complete loss of the entire investment.
 
(h) Limitations on Disposition. The Buyer understands that there are substantial
restrictions on the transferability of the Securities pursuant to the Securities
Act; the Securities will not be, and the Buyer has no right to require that the
Securities be registered under the Securities Act; and, accordingly, the Buyer
may have to hold the Securities for an indefinite period of time or until the
Securities have been registered by the Company or are subject to an exemption
from registration. The Buyer represents that the Buyer can afford to hold the
Securities for an indefinite period of time. The Buyer further understands that
an opinion of counsel and other documents may be required to transfer the
Securities. The Buyer acknowledges that the Securities shall bear the following,
or a substantially similar, legend:
 
3

--------------------------------------------------------------------------------


 
"THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT."


(i) Absence of Official Evaluation. The Buyer understands that no federal or
state agency has made any finding or determination as to the fairness of the
terms of an investment in the Company, or any recommendation for or endorsement
of the Securities sold hereby.
 
(j) Additional Financing. The Buyer further acknowledges that nothing hereunder
shall preclude the Company from seeking and/or procuring additional equity
and/or debt financing.
 
(k) Authority to Enter into Agreement. The Buyer has the full right, power, and
authority to execute and deliver this Agreement and perform the Buyer's
obligations hereunder.
 
(l) Entity as a Subscriber. If the Buyer is a corporation, partnership, trust,
or other entity, (i) the Buyer is authorized and qualified to become a
shareholder of, and is authorized to, make its investment in the Company; (ii)
the Buyer has not been formed for the purpose of acquiring an interest in the
Company; (iii) the Buyer has not been in existence for less than 90 days prior
to the date hereof; and (iv) the person signing this Agreement on behalf of such
entity has been duly authorized by such entity to do so.
 
(m) Prohibitions on Cancellation, Termination, Revocation, Transferability, and
Assignment. The Buyer hereby acknowledges and agrees that, except as may be
specifically provided herein or by applicable law, the Buyer is not entitled to
cancel, terminate, or revoke this Agreement, and this Agreement shall survive
the Buyer's death or disability or any assignment of the Securities. The Buyer
further agrees that the Buyer may not transfer or assign the Buyer's rights
under this Agreement,
 
(n) Obligation. This Agreement constitutes a valid and legally binding
obligation of the Buyer and neither the execution of this Agreement nor the
consummation of the transactions contemplated herein will constitute a violation
of or default under, or conflict with, any judgment, decree, statutes or
regulation of any governmental authority applicable to the Buyer, or any
contract, commitment, agreement, or restriction of any kind to which the Buyer
is a party or by which the Buyer's assets are bound. The execution and delivery
of this Agreement does not, and the consummation of the transactions described
herein will not, violate applicable laws, or any mortgage, lien, agreement,
indenture, lease or understanding (whether oral or written) of any kind
outstanding relative to the Buyer.
 
(q) Required Approvals. No approval, authorization, consent, order, or other
action of, or filing with, any person, firm or corporation or any court,
administrative agency or other governmental authority is required in connection
with the execution and delivery of this Agreement by the Buyer or the purchase
of the Securities.
 
(r) No General Solicitation. The Buyer is not buying the Securities because of
or following any advertisement, article, notice, or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
or a subscription by a person other than an authorized representative of the
Company.


4

--------------------------------------------------------------------------------


 
5. Miscellaneous Provisions.


(a) Entire Agreement. This Agreement sets forth the entire understanding of the
parties in connection with the transactions described herein and supersedes any
and all prior oral or written contracts, agreements or understandings between
the parties.


(b) Modification – Amendment. This Agreement may not be changed, modified,
extended, terminated or discharged orally, but only by an agreement in writing,
which is signed by all of the parties to this Agreement.


(c) Further Assurances. The parties agree to execute any and all such other and
further instruments and documents, and to take any and all such further actions
reasonably required to effectuate this Agreement and the intent and purposes
hereof.


(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.


(e) No Assignment. Neither this Agreement nor any of the rights of the Buyer
hereunder may be transferred or assigned by the Buyer.
 
(Signatures follow on next page)

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Buyer and the Seller have executed this Agreement as of
the day, month and year first above written.


SELLER:
 
FUTURE NOW GROUP, INC.
         
(Signature)
         
(Print Name)
         
(Title)
   
BUYER:
                 
(Signature)
         
(Print Name)
         
(Title)
 

 
6

--------------------------------------------------------------------------------



Exhibit A to Common Stock and Warrant Purchase Agreement:
Form of Warrant Agreement


COMMON STOCK PURCHASE WARRANT


To Purchase 277,778 Shares of Common Stock of
 
FUTURE NOW GROUP INC.
 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Alan Hall (the “Holder”), is entitled, upon the terms and subject to
the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the date hereof (the “Initial Exercise Date”) and on or prior
to the close of business on the five year anniversary of the Initial Exercise
Date (the “Termination Date”) but not thereafter, to subscribe for and purchase
from Future Now Group Inc., a Nevada corporation (the “Company”), up to 277,778
shares (the “Warrant Shares”) of Common Stock, par value $.001 per share, of the
Company (the “Common Stock”). The purchase price of one share of Common Stock
under this Warrant shall be equal to the Exercise Price, as defined in Section
2(b).


Section 1. Definitions. As capitalized within the document.


Section 2. Exercise.


a) Exercise of Warrant. Subject to compliance with the terms and condition of
this Warrant, exercise of the purchase rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Initial Exercise
Date and on or before the Termination Date by delivery to the Company of a duly
executed facsimile copy of the Notice of Exercise Form annexed hereto (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of such Holder appearing on the books of
the Company); provided, however, within 5 Trading Days of the date said Notice
of Exercise is delivered to the Company, the Holder shall have surrendered this
Warrant to the Company and the Company shall have received payment of the
aggregate Exercise Price of the shares thereby purchased by wire transfer.
 
b) Exercise Price. The exercise price of the Common Stock under this Warrant
shall be $0.36, subject to adjustment hereunder (the “Exercise Price”).
 
c) Mechanics of Exercise.
 
i. Authorization of Warrant Shares. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges in respect of the issue thereof (other
than taxes in respect of any transfer occurring contemporaneously with such
issue).
 
7

--------------------------------------------------------------------------------


 
ii. Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the transfer agent of the Company to the
Holder by crediting the account of the Holder’s prime broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if
the Company is a participant in such system, and otherwise by physical delivery
to the address specified by the Holder in the Notice of Exercise within 3
Trading Days from the delivery to the Company of the Notice of Exercise Form,
surrender of this Warrant and payment of the aggregate Exercise Price as set
forth above (“Warrant Share Delivery Date”). This Warrant shall be deemed to
have been exercised on the date the Exercise Price is received by the Company.
The Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised by payment to the Company of the Exercise Price and all taxes required
to be paid by the Holder, if any, pursuant to Section 2(c)(vii) prior to the
issuance of such shares, have been paid.
 
iii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.
 
iv. Rescission Rights. If the Company fails to cause its transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Shares pursuant to this Section 2(c)(iv) by the Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise.
 
v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.
 
8

--------------------------------------------------------------------------------


 
vi. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.
 
vii. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
viii. Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
Section 3. Certain Adjustments.


a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (A) pays a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Warrant), (B) subdivides outstanding shares of Common Stock
into a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event and the number of shares issuable
upon exercise of this Warrant shall be proportionately adjusted. Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
9

--------------------------------------------------------------------------------


 
b) Pro Rata Distributions. If the Company, at any time prior to the Termination
Date, shall distribute to all holders of Common Stock (and not to Holders of the
Warrants) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (which shall be subject to Section 3(b)), then in each
such case the Exercise Price shall be adjusted by multiplying the Exercise Price
in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors in good faith. In
either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.
 
c) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction, at
the option of the Holder, (a) upon exercise of this Warrant, the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event or (b) if the Company is acquired in
an all cash transaction, cash equal to the value of this Warrant as determined
in accordance with the Black-Scholes option pricing formula. For purposes of any
such exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
consistent with the foregoing provisions and evidencing the Holder’s right to
exercise such warrant into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 3(d) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.
 
d) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
10

--------------------------------------------------------------------------------


 
e) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.
 
f) Notice to Holders.
 
i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to this Section 3, the Company shall promptly mail to each Holder a
notice setting forth the Exercise Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment. If the Company issues
a variable rate security, despite the prohibition thereon in the Purchase
Agreement, the Company shall be deemed to have issued Common Stock or Common
Stock Equivalents at the lowest possible conversion or exercise price at which
such securities may be converted or exercised in the case of a Variable Rate
Transaction (as defined in the Purchase Agreement).
 
ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the Warrant Register of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. The Holder is entitled to
exercise this Warrant during the 20-day period commencing on the date of such
notice to the effective date of the event triggering such notice.
 
11

--------------------------------------------------------------------------------


 
Section 4. Transfer of Warrant.


a) Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in this Warrant and to the relevant provisions of
the Purchase Agreement, this Warrant and all rights hereunder are transferable,
in whole or in part, upon surrender of this Warrant at the principal office of
the Company, together with a written assignment of this Warrant substantially in
the form attached hereto duly executed by the Holder or its agent or attorney
and funds sufficient to pay any transfer taxes payable upon the making of such
transfer. Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denomination or denominations specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled. A Warrant, if properly assigned, may be exercised by a new holder for
the purchase of Warrant Shares without having a new Warrant issued.
 
b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
d) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a qualified institutional buyer
as defined in Rule 144A(a) under the Securities Act.
 
Section 5. Miscellaneous.


a) Title to Warrant. Prior to the Termination Date and subject to compliance
with applicable laws and Section 4 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.
 
12

--------------------------------------------------------------------------------


 
b) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price (or by means of a cashless exercise), the
Warrant Shares so purchased shall be and be deemed to be issued to such Holder
as the record owner of such shares as of the close of business on the later of
the date of such surrender or payment.
 
c) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.
 
d) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
 
e) Authorized Shares.
 
The Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.


Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.


13

--------------------------------------------------------------------------------


 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.


f) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
 
g) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.
 
h) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
i) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.
 
j) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
k) Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
l) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.
 
m) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
 
14

--------------------------------------------------------------------------------


 
n) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
o) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.


********************

15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.


Dated: ________, 2008



 
FUTURE NOW GROUP INC.
     
By:
     
Name:
   
Title:

 
16

--------------------------------------------------------------------------------



NOTICE OF EXERCISE


TO: FUTURE NOW GROUP, INC.


(1) The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
 
(2) Payment shall take the form of (check applicable box):
 
o a bank wire in lawful money of the United States; or
 
o the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).
 
(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
_______________________________


The Warrant Shares shall be delivered to the following:

_______________________________
 
_______________________________


(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.


[SIGNATURE OF HOLDER]
 
Name of Investing Entity:
__________________________________________________________________
 
Signature of Authorized Signatory of Investing Entity:
____________________________________________
 
Name of Authorized Signatory:
_____________________________________________________________
 
Title of Signatory: _______________________ Date: _______________


--------------------------------------------------------------------------------




ASSIGNMENT FORM


(Note: To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)


FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:


________________________________________________________________________whose
address is
_______________________________________________________________________________________________________________________________.
 
Dated: ______________, _______



 
Holder’s Signature:
             
Holder’s Address:
                   



Signature Guaranteed: _______________________________________


NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 

--------------------------------------------------------------------------------


 